 



Exhibit 10.1

     
(MIZUHO LOGO) [b69599tib6959901.gif]
  Mizuho Corporate Bank, Ltd.
 
   
 
  New York Branch
 
  1251 Avenue of the Americas
 
  New York, NY 10020-1104
 
  Tel (212) 282-3000 Fax (212) 282-4250
 
  Telex ATT 420803 Fax (212) 282-4250

March 24, 2008
The Talbots, Inc.
One Talbots Drive
Hingham, Massachusetts 02043
Attention: Edward L. Larsen, Senior Vice President, Finance & CFO
Re: Revolving credit Agreement, dated as of April 17,2003, as amended between
The Talbots, Inc., as Borrower, and Mizuho Corporate Bank, Ltd., as Lender (the
“Agreement”)
Dear Sirs;
We are in receipt of your letter to us dated March 20, 2008 requesting the
extension of the Maturity Date and Revolving Credit Termination Date (as such
terms are defined in the Agreement) to April 17, 2010. Unless otherwise defined,
all capitalized terms used herein shall have the meanings provided in the
Agreement.
We hereby accept and grant such request and accordingly, effective on the date
hereof, the date “April 17, 2009” set forth in the definitions of each of the
terms “Maturity Date and “Revolving Credit Termination Date” in the Agreement
shall be replaced with date “April 10 2010”.
Except as expressly set forth herein, this letter shall not, by implication or
otherwise, limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the lender under the Agreement, the Note or any other Loan
Document and shall not alter, modify amend or in any way affect any of the
terms, conditions, obligations, covenants or agreement contained in any of the
Agreement, the Note and the other loan Documents all of which are ratified and
affirmed in all respects and shall continue in full force and effect.

         
 
  Very Truly Yours,    
 
       
 
  /s/ Keiji Takada
 
Keiji Takada    
 
  Deputy General Manager    

